UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period :	May 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Spectrum Fund Annual report 4 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Financial statements 19 Federal tax information 47 About the Trustees 48 Officers 50 Consider these risks before investing: The value of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, factors related to a specific issuer or industry and, in the case of bonds, changing market perceptions of the risk of default and changes in government intervention in the financial markets. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The risks associated with bond investments include interest-rate risk, which means the prices of the fund’s investments are likely to fall if interest rates rise. Bond investments are also subject to credit risk, which is the risk that the issuers of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Mortgage- and other asset-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be or become illiquid. Our use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s investments in leveraged companies and the fund’s “non-diversified” status, which means the fund may invest a greater percentage of its assets in fewer issuers than a “diversified” fund, can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. 4 Capital Spectrum Fund Interview with your fund’s portfolio manager David, how was the investing environment during the 12 - month reporting period ended April30, 2016? It was a challenging time for stocks, as increased market volatility and macroeconomic pressures resulted in two pronounced market corrections for many major indexes — in August2015 and February2016. From the beginning of the period, market volatility began to rise as the strength of the U.S. economic recovery came under scrutiny. Expectations for the Federal Reserve’s first interest-rate hike since June2006 also weighed on markets throughout the first half of the reporting period. However, the Fed’s effort to begin normalizing U.S. interest rates was complicated by a convergence of global factors — notably, overlapping economic slowdowns in Europe and China and low commodity prices. In August, as the Chinese government took more aggressive action to address its slowing economy — steps that included the unexpected devaluation of the yuan — Chinese stocks sold off rapidly. Fear among investors spread quickly around the world, with prices dropping sharply in most major equity markets, as investors worried about how weakening demand from China could affect the performance of other world economies. After a weak September, stocks in general rebounded in October as investors gained confidence that a hard landing for China’s economy was unlikely. In the United States, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/16. See pages 3–4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Capital Spectrum Fund 5 positive economic news began to dominate. The Fed acknowledged “moderate growth” and continued to maintain its accommodative monetary policy, leaving the federal funds rate unchanged at its September and October meetings. At its meeting in December2015, the Fed raised the federal funds rate by 0.25%. However, a deep slide in oil prices early in 2016 fueled worries of slowing economic growth globally and raised questions about the central bank’s interest-rate policy. From the start of the year through mid-February, the S&P 500 Index had plummeted more than 10%. Fears about a slowing Chinese economy again weighed on investor sentiment. From mid-February through the end of March, however, the market recovered, thanks in large part to a rise in oil prices, accommodative policies from central banks around the world, and positive economic data. Fed policymakers also reduced their rate-hike forecast for 2016 to two hikes from four. During this time period, U.S. macroeconomic data were generally positive, with improvements in employment, manufacturing, and consumer confidence. In April, a softening of U.S. economic data and overseas headwinds resulted in flat stock market performance. How did Putnam Capital Spectrum Fund perform during the period? The fund underperformed on an absolute and a relative basis. The fund returned –10.40%, while the Capital Spectrum Blended Index returned –0.04%. The fund’s underperformance was due to the concentrated positions in holdings that underperformed the benchmark, particularly those within the telecommunications and pharmaceutical industries. In my view, these share price declines are temporary in nature and do not reflect any fundamental weakness in the businesses. What holdings or strategies held back performance? Satellite TV provider DISH Network, an out-of-benchmark holding, was the top detractor for the period. While the subscriber base for DISH’s satellite TV service remains largely stable, the focus among investors continues to be on the company’s wireless spectrum Allocations are shown as a percentage of portfolio market value as of 4/30/16. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 Capital Spectrum Fund assets. In my view, the stock’s underperformance during the period can be attributed to investors’ growing frustration with the lack of progress from DISH in monetizing its wireless spectrum assets. I believe that DISH’s wireless assets could be extremely valuable to a major cellular phone service provider — value that could be reflected in a higher stock price at some point in the future. My analysis places a value on the company’s wireless assets that I believe is supported by recent public transactions. I continue to have conviction in DISH. American Airlines, an overweight position relative to the benchmark, also held back performance. Airline stocks were brought down as a group during the period, as investors grew concerned about rising competition, fewer passengers, increased labor costs, and higher fuel prices. Now that its merger with U.S. Airways is complete, American Airlines is the nation’s largest air carrier. In addition, American Airlines trades at about half the price-to-earnings ratio, or P/E ratio, of other major carriers. This indicates that American Airlines’ stock is less expensive than that of other airlines, with the potential for long-term growth because of its size, in my view. I continued to hold the stock in the portfolio as of the end of the reporting period. Also detracting from fund performance was Jazz Pharmaceuticals, a midsize pharmaceutical company and out-of-benchmark holding. During the period, shares of many biopharma stocks declined when the regulation of drug prices became a U.S. presidential campaign topic. On the last day of March2016, Jazz received approval from the Food and Drug Administration [FDA] for its drug Defitelio, the only treatment of its kind for a fatal liver condition in patients who undergo stem-cell transplants. In addition, Jazz has received a favorable FDA ruling This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Capital Spectrum Fund 7 that strengthens the patent protection of its narcolepsy drug, Xyrem, a key sales and profit driver for the company. I still have strong conviction in Jazz’s long-term prospects. What holdings or strategies contributed to performance during the period? An overweight holding relative to the benchmark in defense contractor Northrop Grumman helped performance. The company’s management is focused primarily on profitability —and not just growth for the sake of growth. I believe it is an efficiently run business that is returning cash to shareholders. The company also has benefited from an uptick in defense spending in the past couple of years. Priceline Group, an overweight holding relative to the benchmark, was another contributor for the period. Priceline has experienced strong organic growth due to diversification and global expansion. Priceline operates six lines of business, including OpenTable, a restaurant booking service, and Booking.com, a European hotel reservation site that is also gaining market share in the United States. An underweight position in Apple during the period helped performance relative to the benchmark. The stock underperformed, and late in the period Apple announced its first quarterly sales decline in 13 years. What is your rationale for the fund’s concentrated strategy? I build large positions in stocks that I consider my best investment ideas. I believe that overdiversification of the portfolio may dilute its long-term performance, especially in today’s market, where I am finding fewer investment opportunities. I take a bottom-up, fundamental approach to stock selection. I generally don’t make investment decisions Allocations are shown as a percentage of portfolio market value as of 4/30/16. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 8 Capital Spectrum Fund based on macroeconomic factors. Instead, I focus on the fundamental strength of individual companies, seeking those that I believe are ripe for significant capital appreciation because they have an internal catalyst that will eventually unlock value. Have there been any significant shifts in the portfolio’s cash position? Cash levels in the fund were significantly lower at the end of the period than at the end of the fourth calendar quarter. Most of the cash declines in the fund are the result of taking larger positions in DISH and Jazz during the period. Cash in the portfolio, as I have mentioned before, acts as a kind of “dry powder” that can be used when investment opportunities arise, and also provides a funding source for meeting redemptions. What is your view of the high - yield bond market today? High-yield bonds certainly look less expensive than they have in the past, but the sector will continue to remain volatile, in my opinion. I believe the risk-reward outlook and ultimate recovery of some high-yield bonds are not favorable. In the fund’s portfolio, I am maintaining minimal exposure to high-yield bonds, preferring instead to focus on select stocks, which right now are the best place to invest, in my opinion. What is your outlook for the fund and the economy in the coming months? My investing style requires patience, and I often take a multiyear perspective when making my stock selection decisions. Although my approach is not based on macroeconomic factors, I believe we continue to face a challenging environment, and we are likely to see continued bouts of heightened volatility, sluggish economic growth, and tepid corporate earnings. The U.S. economy appears to be performing reasonably well, but with below-trend gross domestic product growth. That said, I have a strong conviction in the investments I have chosen for the portfolio, and I believe they have potential to perform better than the market average. Thank you, David, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. Capital Spectrum Fund 9 IN THE NEWS Today’s bull market, which rose from the ashes of the Great Recession more than seven years ago, recently marked a major milestone. Although the market’s path has at times been volatile, the general upswing in U.S. stocks officially became the second-longest-running bull market in history on the final trading day of April2016. A bull market is typically defined as a rally of 20% or more off a recent market low. From the trough of the market on March9, 2009, through April29, 2016, the S&P 500 Index rose 255%. At 2,608 days old, this up market for stocks still has a long way to go to catch the longest-running bull market on record, which lasted from 1987 to 2000 — 4,494 days — and delivered a whopping 844% return. Today’s record bull has been fed by low interest rates, positive momentum, and historically high levels of monetary and fiscal support from central banks worldwide. 10Capital Spectrum Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/16 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 177.41% 161.46% 163.38% 163.38% 163.34% 163.34% 167.71% 158.54% 172.67% 182.26% Annual average 15.82 14.83 14.95 14.95 14.95 14.95 15.24 14.65 15.53 16.11 5 years 57.77 48.70 51.99 49.99 52.02 52.02 53.87 48.48 55.85 59.78 Annual average 9.55 8.26 8.73 8.45 8.74 8.74 9.00 8.23 9.28 9.83 3 years 23.81 16.69 21.09 18.09 21.06 21.06 21.99 17.72 22.91 24.75 Annual average 7.38 5.28 6.59 5.70 6.58 6.58 6.85 5.59 7.12 7.65 1 year –10.40 –15.55 –11.07 –15.27 –11.07 –11.91 –10.84 –13.96 –10.62 –10.16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Capital Spectrum Fund 11 Comparative index returns For periods ended 4/30/16 Capital Spectrum Blended Index* Life of fund 139.56% Annual average 13.40 5 years 51.07 Annual average 8.60 3 years 22.38 Annual average 6.96 1 year –0.04 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $26,338 and $26,334, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $25,854. A $10,000 investment in the fund’s class R and Y shares would have been valued at $27,267 and $28,226, respectively. 12 Capital Spectrum Fund Fund price and distribution information For the 12-month period ended 4/30/16 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.001 — $0.108 Capital gains Long-term gains 1.582 $1.582 $1.582 $1.582 $1.582 1.582 Short-term gains 0.360 0.360 0.360 0.360 0.360 0.360 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/15 $38.02 $40.34 $37.12 $37.04 $37.44 $38.80 $37.73 $38.28 4/30/16 32.22 34.19 31.17 31.10 31.54 32.68 31.88 32.44 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 169.92% 154.40% 156.45% 156.45% 156.40% 156.40% 160.78% 151.65% 165.40% 174.60% Annual average 15.55 14.56 14.70 14.70 14.69 14.69 14.98 14.38 15.27 15.84 5 years 57.89 48.81 52.10 50.10 52.06 52.06 53.99 48.60 55.95 59.87 Annual average 9.56 8.27 8.75 8.46 8.74 8.74 9.02 8.24 9.29 9.84 3 years 22.82 15.76 20.12 17.12 20.12 20.12 21.00 16.76 21.94 23.77 Annual average 7.09 5.00 6.30 5.41 6.30 6.30 6.56 5.30 6.84 7.37 1 year –13.21 –18.20 –13.85 –17.92 –13.83 –14.65 –13.63 –16.65 –13.42 –12.97 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Capital Spectrum Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/15 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 4/30/16*† 1.34% 2.09% 2.09% 1.84% 1.59% 1.09% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. † Includes an increase of 0.07% from annualizing the performance fee adjustment for the six months ended 4/30/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/15 to 4/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.43 $10.00 $10.00 $8.81 $7.62 $5.23 Ending value (after expenses) $928.50 $924.90 $925.00 $926.20 $927.20 $929.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14Capital Spectrum Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/16, use the following calculation method. To find the value of your investment on 11/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.72 $10.47 $10.47 $9.22 $7.97 $5.47 Ending value (after expenses) $1,018.20 $1,014.47 $1,014.47 $1,015.71 $1,016.96 $1,019.44 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Capital Spectrum Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 16 Capital Spectrum Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Capital Spectrum Fund17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Capital Spectrum Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Capital Spectrum Fund 19 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Capital Spectrum Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Spectrum Fund (the “fund”) at April 30, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2016 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 7, 2016 20 Capital Spectrum Fund The fund’s portfolio 4/30/16 COMMON STOCKS (81.4%)* Shares Value Aerospace and defense (5.1%) General Dynamics Corp. 390,600 $54,887,112 Northrop Grumman Corp. 1,217,578 251,137,638 Airlines (7.4%) American Airlines Group, Inc. 10,402,127 360,849,786 United Continental Holdings, Inc. † 1,902,100 87,135,201 Biotechnology (0.7%) ARIAD Pharmaceuticals, Inc. † S 6,022,100 43,238,678 Cable television (23.2%) DISH Network Corp. Class A † 28,636,055 1,411,471,150 Chemicals (1.2%) W.R. Grace & Co. † 926,856 71,071,318 Commercial and consumer services (8.0%) Priceline Group, Inc. (The) † 362,204 486,679,027 Computers (0.5%) Apple, Inc. 320,300 30,024,922 Conglomerates (0.5%) Tyco International PLC 748,300 28,824,516 Consumer finance (0.4%) Ocwen Financial Corp. † Ω S 9,867,800 22,301,228 Consumer services (0.5%) Delivery Hero Holding GmbH (acquired 6/12/15, cost $33,218,730) (Private) (Germany) † ∆ ∆ F 4,313 23,847,988 FabFurnish GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) † ∆ ∆ F 264 227 Global Fashion Holding SA (acquired 8/2/13, cost $17,399,601) (Private) (Brazil) † ∆ ∆ F 410,732 7,007,688 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) † ∆ ∆ F 264 227 New Middle East Other Assets GmbH (acquired 8/2/13, cost $136) (Private) (Brazil) †∆ ∆ F 102 88 Electronics (2.7%) Agilent Technologies, Inc. 3,685,169 150,797,115 GenMark Diagnostics, Inc. † 2,115,000 12,499,650 Investment banking/Brokerage (0.5%) Altisource Portfolio Solutions SA † Ω S 961,300 30,079,077 Medical technology (—%) STAAR Surgical Co. † 938,559 7,236,290 Oil and gas (3.9%) Gulfport Energy Corp. † 3,463,171 108,397,252 Pioneer Natural Resources Co. 763,700 126,850,570 Capital Spectrum Fund21 COMMON STOCKS (81.4%)* cont. Shares Value Pharmaceuticals (18.4%) Jazz Pharmaceuticals PLC † Ω 6,174,984 $930,570,089 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,355,600 182,712,420 Power producers (—%) Mach Gen, LLC 51,616 103,232 Real estate (1.1%) Altisource Residential Corp. Ω R 5,486,657 63,754,954 Technology services (0.7%) Global Eagle Entertainment, Inc. † Ω 5,331,522 42,705,491 Telecommunications (6.6%) EchoStar Corp. Class A † 9,532,209 390,057,992 HC2 Holdings, Inc. † Ω S 2,176,552 8,401,491 Total common stocks (cost $4,850,679,256) CONVERTIBLE PREFERRED STOCKS (2.6%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 12,961 $10,517,722 Altisource Asset Management Corp. zero% cv. pfd. (acquired 3/17/14, cost $31,800,000) (Virgin Islands) † ∆ ∆ 31,800 11,177,700 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $104,097,986) (Private) † ∆ ∆ F 3,078,243 135,118,861 Total convertible preferred stocks (cost $148,858,986) CORPORATE BONDS AND NOTES (1.6%)* Principal amount Value AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 $10,990,000 $9,863,525 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 10,000,000 6,375,000 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 5,934,000 5,934,000 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 10,000,000 4,450,000 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 19,301,000 12,135,504 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 5,500,000 5,018,750 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 3,905,000 3,797,613 HC2 Holdings, Inc. 144A company guaranty sr. notes 11s, 2019 7,900,000 7,031,000 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 5,295,000 5,096,438 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 10,000,000 8,265,000 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 4,000,000 2,570,000 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/8s, 2024 25,545,000 19,158,748 Stone Energy Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 16,541,000 4,259,308 Total corporate bonds and notes (cost $126,484,826) 22 Capital Spectrum Fund SENIOR LOANS (0.9%)* c Principal amount Value Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 $14,822,305 $9,313,343 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 4,737,077 4,452,852 LightSquared LP bank term loan FRN 13 1/2s, 2020 ‡‡ 55,842,750 38,531,498 Total senior loans (cost $71,789,582) PREFERRED STOCKS (0.5%)* Shares Value Ligado Networks, LLC Ser. A-2, 16.63% sr. pfd. (acquired 12/7/15, cost $27,599,994) (Private) † ∆ ∆ F 2,840,908 $27,600,031 Total preferred stocks (cost $27,599,994) CONVERTIBLE BONDS AND NOTES (0.4%)* Principal amount Value GNC Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2020 $5,000,000 $3,909,375 Novatel Wireless, Inc. 144A cv. sr. unsec. unsub. notes 5 1/2s, 2020 7,750,000 4,640,313 Stone Energy Corp. cv. company guaranty sr. unsec. sub. notes 1 3/4s, 2017 16,366,000 5,451,924 Whiting Petroleum Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2020 10,900,000 8,229,500 Total convertible bonds and notes (cost $38,432,736) INVESTMENT COMPANIES (0.3%)* Shares Value Market Vectors Gold Miners ETF 791,700 $20,449,611 Total investment companies (cost $10,376,676) WARRANTS (—%)* † Expiration Strike date price Warrants Value Global Eagle Entertainment, Inc. S Ω 1/31/18 $11.50 859,187 $2,534,602 Total warrants (cost $1,168,800) SHORT-TERM INVESTMENTS (15.4%)* Principal amount Value Interest in $155,000,000 joint tri-party repurchase agreement dated 4/29/16 with BNP Paribas due 5/2/16 — maturity value of $83,002,075 for an effective yield of 0.300% (collateralized by various mortgage backed securities and various U.S. Treasury notes with coupon rates ranging from 1.750% to 6.500% and due dates ranging from 3/31/22 to 3/20/46, valued at $158,103,953) $83,000,000 $83,000,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 4/29/16 with RBC Capital Markets, LLC due 5/2/16 — maturity value of $122,860,969 for an effective yield of 0.290% (collateralized by various mortgage backed securities with coupon rates ranging from 1.750% to 5.500% and due dates ranging from 8/1/26 to 4/1/46, valued at $178,504,314) 122,858,000 122,858,000 Interest in $186,000,000 joint tri-party repurchase agreement dated 4/29/16 with Bank of Nova Scotia due 5/2/16 — maturity value of $50,001,125 for an effective yield of 0.270% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 4.375% and due dates ranging from 5/31/16 to 2/15/38, valued at $189,724,354) 50,000,000 50,000,000 Capital Spectrum Fund 23 SHORT-TERM INVESTMENTS (15.4%)* cont. Principal amount/shares Value Interest in $250,000,000 joint tri-party repurchase agreement dated 4/29/16 with Barclays Capital, Inc. due 5/2/16 — maturity value of $100,002,333 for an effective yield of 0.280% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 3.875% and due dates ranging from 7/15/16 to 4/15/32, valued at $255,000,086) $100,000,000 $100,000,000 Putnam Cash Collateral Pool, LLC 0.58% d Shares 66,141,950 66,141,950 Putnam Money Market Liquidity Fund 0.30% L Shares 163,389,504 163,389,504 Putnam Short Term Investment Fund 0.44% L Shares 246,209,310 246,209,310 U.S. Treasury Bills 0.31%, May 26, 2016 # ‡ $50,000,000 49,994,500 U.S. Treasury Bills 0.15%, May 12, 2016 ‡ 50,000,000 49,998,000 Total short-term investments (cost $931,585,867) TOTAL INVESTMENTS Total investments (cost $6,206,976,723) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $6,058,017,030. † This security is non-income-producing. ∆ ∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $204,752,810, or 3.4% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. Ω Affiliated company (Note 5). # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ‡ This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. 24 Capital Spectrum Fund S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $96,251,135 to cover certain derivative contracts, securities sold short and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 4/30/16 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 10 yr (Short) 30 $3,901,875 Jun-16 $36,675 Total Securities sold short at 4/30/16 COMMON STOCKS (1.5%)* Shares Value Automotive (0.2%) PACCAR, Inc. 208,600 $12,288,626 Conglomerates (0.6%) General Electric Co. 1,120,617 34,458,973 Machinery (0.7%) Caterpillar, Inc. 586,733 45,600,888 Total securities sold short (proceeds receivable $98,748,626) Capital Spectrum Fund25 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $71,071,318 $—­ $—­ Capital goods 306,024,750 —­ —­ Communication services 1,809,930,633 —­ —­ Conglomerates 28,824,516 —­ —­ Consumer cyclicals 486,679,027 —­ —­ Consumer staples —­ —­ 30,856,218 Energy 235,247,822 —­ —­ Financials 116,135,259 —­ —­ Health care 1,163,757,477 —­ —­ Technology 236,027,178 —­ —­ Transportation 447,984,987 —­ —­ Utilities and power —­ —­ 103,232 Total common stocks —­ Convertible bonds and notes —­ 22,231,112 —­ Convertible preferred stocks —­ 10,517,722 146,296,561 Corporate bonds and notes —­ 93,954,886 —­ Investment companies 20,449,611 —­ —­ Preferred stocks —­ —­ 27,600,031 Senior loans —­ 52,297,693 —­ Warrants 2,534,602 —­ —­ Short-term investments 409,598,814 521,992,450 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $36,675 $—­ $—­ Securities sold short (92,348,487) —­ —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 26 Capital Spectrum Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of Proceeds into out of as of in securities: 4/30/15 premiums gain/(loss) tion) # purchases from sales Level 3† Level 3† 4/30/16 Common stocks*: Consumer staples $9,581,241 $—­ $—­ $(11,943,753) $33,218,730 $—­ $—­ $—­ $30,856,218 Financials 18,722,004 —­ 4,838,788 (438,724) —­ (23,122,068) —­ —­ —­ Utilities and power —­ —­ —­ —­ —­ —­ 103,232 —­ 103,232 Total common stocks —­ —­ Convertible preferred stocks $92,303,634 —­ —­ 42,815,227 —­ — 11,177,700­ — ­ $146,296,561 Preferred stocks $27,600,031 —­ — —­ —­ $27,600,031 Totals $—­ $33,218,730 $(23,122,068) $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $30,871,474 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs: Impact to Range of Valuation from Valuation unobservable inputs an Increase Description Fair Value Techniques Unobservable Input (Weighted Average) in Input 1 Private Comparable EV/sales multiple 3.1x–5.6x (4.8x) Increase equity $23,847,988 Multiples Liquidity discount 10% Decrease Private Market equity $135,118,861 transaction Liquidity Discount 10% Decrease price Private Market Equity $542 transaction Liquidity discount 25% Decrease price Private Market equity $7,007,688 transaction Transaction price $17.06 Increase price 1 Expected directional change in fair value that would result from an increase in the unobservable input. The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 27 Statement of assets and liabilities 4/30/16 ASSETS Investment in securities, at value, including $65,518,529 of securities on loan (Note 1): Unaffiliated issuers (identified cost $4,582,912,774) $4,664,028,203 Affiliated issuers (identified cost $1,624,063,949) (Notes 1 and 5) 1,576,087,696 Cash 161 Dividends, interest and other receivables 6,364,221 Receivable for shares of the fund sold 8,440,885 Receivable for investments sold 1,298,486 Prepaid assets 20,633 Total assets LIABILITIES Payable for shares of the fund repurchased 31,300,817 Payable for compensation of Manager (Note 2) 3,794,276 Payable for custodian fees (Note 2) 34,965 Payable for investor servicing fees (Note 2) 1,655,860 Payable for Trustee compensation and expenses (Note 2) 407,098 Payable for administrative services (Note 2) 30,614 Payable for distribution fees (Note 2) 1,598,421 Payable for variation margin (Note 1) 2,802 Interest payable for short sales (Note 1) 26,803 Securities sold short, at value (proceeds receivable $98,748,626) (Note 1) 92,348,487 Collateral on securities loaned, at value (Note 1) 66,141,950 Other accrued expenses 881,162 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $5,878,305,633 Accumulated net investment loss (Note 1) (9,076,038) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 149,211,445 Net unrealized appreciation of investments 39,575,990 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 28Capital Spectrum Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,775,054,331 divided by 55,093,691 shares) $32.22 Offering price per class A share (100/94.25 of $32.22)* $34.19 Net asset value and offering price per class B share ($86,196,302 divided by 2,765,727 shares)** $31.17 Net asset value and offering price per class C share ($1,383,732,677 divided by 44,499,337 shares)** $31.10 Net asset value and redemption price per class M share ($10,378,296 divided by 329,092 shares) $31.54 Offering price per class M share (100/96.50 of $31.54)* $32.68 Net asset value, offering price and redemption price per class R share ($13,764,703 divided by 431,771 shares) $31.88 Net asset value, offering price and redemption price per class Y share ($2,788,890,721 divided by 85,975,851 shares) $32.44 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 29 Statement of operations Year ended 4/30/16 INVESTMENT INCOME Dividends (net of foreign tax of $1,003,680) (including dividend income of $7,952,786 from investments in affiliated issuers) (Note 5) $39,430,042 Interest (including interest income of $972,262 from investments in affiliated issuers) (Note 5) 31,685,580 Securities lending (Note 1) 389,036 Total investment income EXPENSES Compensation of Manager (Note 2) 69,531,711 Investor servicing fees (Note 2) 12,368,299 Custodian fees (Note 2) 99,118 Trustee compensation and expenses (Note 2) 558,037 Distribution fees (Note 2) 24,558,006 Administrative services (Note 2) 235,830 Dividend expense for short sales (Note 1) 6,775,505 Interest expense for short sales (Note 1) 737,530 Other 2,431,182 Fees waived and reimbursed by Manager (Note 2) (110,107) Total expenses Expense reduction (Note 2) (256,140) Net expenses Net investment loss Net realized gain on investments (including realized loss of $421,765 on sales of investments in affiliated issuers) (Notes 1, 3, and 5) 251,662,665 Net realized gain on short sales (Note 1) 16,843,130 Net realized loss on futures contracts (Note 1) (15,344,465) Net realized gain on foreign currency transactions (Note 1) 5,071,611 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,028,097 Net unrealized depreciation of investments, futures contracts and short sales during the year (1,251,537,949) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30Capital Spectrum Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 4/30/16 Year ended 4/30/15 Operations: Net investment loss $(45,424,313) $(50,156,809) Net realized gain on investments and foreign currency transactions 258,232,941 545,311,453 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (1,250,509,852) 262,479,791 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (65,026) — Class Y (12,284,498) — Net realized short-term gain on investments Class A (23,409,223) (58,345,149) Class B (1,013,655) (2,063,478) Class C (18,212,841) (38,003,330) Class M (127,147) (299,588) Class R (176,394) (324,424) Class Y (40,948,427) (103,550,800) From net realized long-term gain on investments Class A (102,870,529) (49,087,432) Class B (4,454,451) (1,736,062) Class C (80,035,315) (31,973,282) Class M (558,742) (252,051) Class R (775,156) (272,948) Class Y (179,945,588) (87,120,230) Increase (decrease) from capital share transactions (Note 4) (2,961,188,333) 2,480,153,170 Total increase (decrease) in net assets NET ASSETS Beginning of year 10,521,783,579 7,657,024,748 End of year (including accumulated net investment loss of $9,076,038 and undistributed net investment income of $9,723,997, respectively) The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions fees end of period­ value (%) b (in thousands) (%) c,d net assets (%) (%) Class A­ April 30, 2016­ $38.02­ (.18) (3.68) — ­ e (1.94) —­ $32.22­ $1,775,054­ 1.35 f (.50) f 31­ April 30, 2015­ 36.17­ (.19) 3.54­ 3.35­ —­ (1.50) —­ 38.02­ 9.17­ 2,966,035­ 1.25­ (.51) 43­ April 30, 2014­ 29.15­ (.03) 7.75­ 7.72­ (.07) (.63) —­ e 36.17­ 26.57­ 2,899,539­ 1.27­ (.09) 53­ April 30, 2013­ 25.56­ .20­ g 4.27­ 4.47­ (.23) (.65) —­ e 29.15­ 17.81­ 1,026,593­ 1.28­ .75­ g 48­ h April 30, 2012­ 24.53­ .36 i 1.52­ 1.88­ (.31) (.54) —­ e 25.56­ 8.16­ 409,394­ 1.32­ 1.53 i 97­ Class B­ April 30, 2016­ $37.12­ (.43) (3.58) —­ (1.94) —­ $31.17­ $86,196­ 2.10 f (1.27) f 31­ April 30, 2015­ 35.60­ (.47) 3.49­ 3.02­ —­ (1.50) —­ 37.12­ 8.38­ 107,384­ 2.00­ (1.26) 43­ April 30, 2014­ 28.85­ (.29) 7.67­ 7.38­ —­ (.63) —­ e 35.60­ 25.64­ 79,307­ 2.02­ (.86) 53­ April 30, 2013­ 25.38­ (.01) g 4.23­ 4.22­ (.10) (.65) —­ e 28.85­ 16.90­ 33,020­ 2.03­ (.03) g 48­ h April 30, 2012­ 24.45­ .18 i 1.52­ 1.70­ (.23) (.54) — ­ e 25.38­ 7.37­ 11,264­ 2.07­ .76 i 97­ Class C­ April 30, 2016­ $37.04­ (.42) (3.58) —­ (1.94) —­ $31.10­ $1,383,733­ 2.10 f (1.26) f 31­ April 30, 2015­ 35.53­ (.47) 3.48­ 3.01­ —­ (1.50) —­ 37.04­ 8.37­ 2,024,513­ 2.00­ (1.26) 43­ April 30, 2014­ 28.80­ (.28) 7.64­ 7.36­ —­ (.63) —­ e 35.53­ 25.62­ 1,377,735­ 2.02­ (.83) 53­ April 30, 2013­ 25.33­ — ­ e,g 4.22­ 4.22­ (.10) (.65) —­ e 28.80­ 16.96­ 436,913­ 2.03­ (.01) g 48­ h April 30, 2012­ 24.39­ .17 i 1.52­ 1.69­ (.21) (.54) — ­ e 25.33­ 7.37­ 144,935­ 2.07­ .72 i 97­ Class M­ April 30, 2016­ $37.44­ (.35) (3.61) —­ (1.94) —­ $31.54­ $10,378­ 1.85 f (1.01) f 31­ April 30, 2015­ 35.81­ (.38) 3.51­ 3.13­ —­ (1.50) —­ 37.44­ 8.64­ 15,446­ 1.75­ (1.00) 43­ April 30, 2014­ 28.95­ (.20) 7.69­ 7.49­ —­ (.63) — ­ e 35.81­ 25.94­ 11,086­ 1.77­ (.61) 53­ April 30, 2013­ 25.43­ .06 ­ g 4.24­ 4.30­ (.13) (.65) —­ e 28.95­ 17.20­ 5,363­ 1.78­ .23­ g 48 ­ h April 30, 2012­ 24.45­ .22 i 1.54­ 1.76­ (.24) (.54) — ­ e 25.43­ 7.62­ 2,334­ 1.82­ .94 i 97­ Class R­ April 30, 2016­ $37.73­ (.26) (3.65) —­ (1.94) —­ $31.88­ $13,765­ 1.60 f (.76) f 31­ April 30, 2015­ 36.00­ (.29) 3.52­ 3.23­ —­ (1.50) —­ 37.73­ 8.88­ 18,448­ 1.50­ (.76) 43­ April 30, 2014­ 29.04­ (.12) 7.74­ 7.62­ (.03) (.63) —­ e 36.00­ 26.30­ 11,269­ 1.52­ (.35) 53­ April 30, 2013­ 25.51­ .13 ­ g 4.25­ 4.38­ (.20) (.65) — ­ e 29.04­ 17.51­ 3,746­ 1.53­ .47­ g 48 ­ h April 30, 2012­ 24.51­ .29 i 1.53­ 1.82­ (.28) (.54) — ­ e 25.51­ 7.90­ 609­ 1.57­ 1.23 i 97­ Class Y­ April 30, 2016­ $38.28­ (.09) (3.70) (.11) (1.94) —­ $32.44­ $2,788,891­ 1.10 f (.24) f 31­ April 30, 2015­ 36.32­ (.10) 3.56­ 3.46­ —­ (1.50) —­ 38.28­ 9.44­ 5,389,958­ 1.00­ (.26) 43­ April 30, 2014­ 29.24­ .05­ 7.78­ 7.83­ (.12) (.63) —­ e 36.32­ 26.88­ 3,278,088­ 1.02­ .16­ 53­ April 30, 2013­ 25.61­ .27­ g 4.28­ 4.55­ (.27) (.65) —­ e 29.24­ 18.13­ 1,127,003­ 1.03­ .99­ g 48­ h April 30, 2012­ 24.55­ .41 i 1.53­ 1.94­ (.34) (.54) —­ e 25.61­ 8.42­ 448,252­ 1.07­ 1.71 i 97­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 Capital Spectrum Fund Capital Spectrum Fund 33 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Includes dividend and interest expense in connection with securities sold short, which amounted to the following amounts as a percentage of average net assets (Note 1): Percentage of average net assets April 30, 2016 0.09% April 30, 2015 0.01 April 30, 2014 <0.01 April 30, 2013 0.01 April 30, 2012 0.02 e Amount represents less than $0.01 per share. f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.11 0.42% Class B 0.11 0.40 Class C 0.11 0.42 Class M 0.11 0.40 Class R 0.12 0.44 Class Y 0.11 0.41 h Portfolio turnover excludes TBA purchase and sale commitments. i Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.18 0.76% Class B 0.17 0.73 Class C 0.17 0.72 Class M 0.17 0.73 Class R 0.17 0.71 Class Y 0.17 0.73 The accompanying notes are an integral part of these financial statements. 34Capital Spectrum Fund Notes to financial statements 4/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2015 through April 30, 2016. Putnam Capital Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek total return. The fund invests in equity and fixed-income securities, including floating and fixed rate bank loans and both growth and value stocks, of companies of any size that Putnam Management believes have favorable investment potential. Putnam Management expects the fund to invest in leveraged companies, which employ significant leverage in their capital structure through borrowing from banks or other lenders or through issuing fixed-income, convertible or preferred equity securities, and whose fixed-income securities are often rated below-investment-grade (sometimes referred to as “junk bonds”). The fund may also invest in fixed-income securities of other issuers, in securitized debt instruments (such as mortgage- and asset-backed securities) and in companies that are not leveraged. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund may also engage in short sales of securities. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these Capital Spectrum Fund 35 procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at 36 Capital Spectrum Fund the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Capital Spectrum Fund 37 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Short sales of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense for short sales in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the fair value of the securities sold short. The fund will also post collateral representing an additional 2%–5% of the fair value of the securities sold short. This additional collateral may be in the form of a loan from the custodian. Interest related to the loan is included in interest expense for short sales in the Statement of operations. All collateral is marked to market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the fund’s portfolio. At the close of the reporting period, the value of the securities sold short amounted to $92,348,487 and the fund posted collateral of $94,950,355. Collateral may include amounts related to unsettled trades. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $66,141,950 and the value of securities loaned amounted to $65,518,529. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment 38 Capital Spectrum Fund policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $9,076,038 to its fiscal year ending April 30, 2017 late year ordinary losses ((i) ordinary losses recognized between January 1, 2016 and April 30, 2016, and (ii) specified ordinary and currency losses recognized between November 1, 2015 and April 30, 2016). Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from late year loss deferrals, from nontaxable dividends, from interest on payment-in-kind securities and from net operating loss. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $38,973,802 to decrease accumulated net investment loss, $29,453,143 to decrease paid-in capital and $9,520,659 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $829,615,211 Unrealized depreciation (803,039,699) Net unrealized appreciation 26,575,512 Undistributed long-term gain 155,811,784 Late year ordinary loss deferral (9,076,038) Cost for federal income tax purposes $6,213,540,387 Capital Spectrum Fund 39 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds, sponsored by Putnam Management (excluding net assets of funds that are invested in or invested in by other Putnam funds to avoid double counting of those assets). Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month based on the performance of the fund. The performance period is the thirty-six month period then ended. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of a 50/50 blend (balanced daily) of the S&P 500 Index and JPMorgan Developed High Yield Index over the performance period. The maximum annualized performance adjustment rate is +/–0.32%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.722% of the fund’s average net assets before an increase of $8,735,715 (0.104% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through August 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $110,107. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 40 Capital Spectrum Fund The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $3,492,273 ClassR 25,774 ClassB 143,297 ClassY 6,119,107 ClassC 2,569,020 Total ClassM 18,828 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $7,687 under the expense offset arrangements and by $248,453 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $4,557, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and Capital Spectrum Fund 41 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $5,946,328 ClassM 96,048 ClassB 971,150 ClassR 87,491 ClassC 17,456,989 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $430,301 and $2,429 from the sale of classA and classM shares, respectively, and received $51,364 and $47,300 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $127 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $1,969,935,613 $4,027,638,643 U.S. government securities (Long-term) — — Securities sold short 175,538,579 101,459,375 Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/16 Year ended 4/30/15 ClassA Shares Amount Shares Amount Shares sold 12,119,734 $428,219,700 34,816,684 $1,319,428,750 Shares issued in connection with reinvestment of distributions 3,380,797 114,676,688 2,507,700 97,198,451 15,500,531 542,896,388 37,324,384 1,416,627,201 Shares repurchased (38,416,276) (1,320,372,779) (39,478,848) (1,493,242,470) Net decrease Year ended 4/30/16 Year ended 4/30/15 ClassB Shares Amount Shares Amount Shares sold 337,242 $11,687,903 834,294 $31,063,294 Shares issued in connection with reinvestment of distributions 146,771 4,830,231 85,249 3,235,201 484,013 16,518,134 919,543 34,298,495 Shares repurchased (611,253) (20,281,553) (254,030) (9,438,168) Net increase (decrease) 42 Capital Spectrum Fund Year ended 4/30/16 Year ended 4/30/15 ClassC Shares Amount Shares Amount Shares sold 5,987,400 $206,373,387 20,618,463 $766,239,901 Shares issued in connection with reinvestment of distributions 2,431,338 79,845,150 1,485,542 56,257,487 8,418,738 286,218,537 22,104,005 822,497,388 Shares repurchased (18,580,037) (608,324,132) (6,219,173) (231,013,497) Net increase (decrease) Year ended 4/30/16 Year ended 4/30/15 ClassM Shares Amount Shares Amount Shares sold 38,386 $1,313,782 168,562 $6,314,163 Shares issued in connection with reinvestment of distributions 19,923 662,834 13,978 534,510 58,309 1,976,616 182,540 6,848,673 Shares repurchased (141,756) (4,764,841) (79,544) (2,980,263) Net increase (decrease) Year ended 4/30/16 Year ended 4/30/15 ClassR Shares Amount Shares Amount Shares sold 199,734 $7,083,265 265,985 $9,998,563 Shares issued in connection with reinvestment of distributions 24,340 817,834 13,473 518,694 224,074 7,901,099 279,458 10,517,257 Shares repurchased (281,198) (9,475,961) (103,632) (3,917,365) Net increase (decrease) Year ended 4/30/16 Year ended 4/30/15 ClassY Shares Amount Shares Amount Shares sold 25,054,362 $882,952,338 77,456,214 $2,954,625,399 Shares issued in connection with reinvestment of distributions 5,815,940 198,439,864 4,133,397 161,119,798 30,870,302 1,081,392,202 81,589,611 3,115,745,197 Shares repurchased (85,686,977) (2,934,872,043) (31,053,241) (1,185,789,278) Net increase (decrease) Capital Spectrum Fund 43 Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $124,548,451 $434,304,689 $395,463,636 $283,889 $163,389,504 Putnam Short Term Investment Fund* 324,513,275 268,578,849 346,882,814 688,373 246,209,310 Altisource Residential Corp. 100,243,682 3,543,120 — 7,952,786 63,754,954 Altisource Portfolio Solutions SA† — 30,079,077 GenMark Diagnostics, Inc.† — 1,621,250 890,862 — — Global Eagle Entertainment, Inc.† # 54,873,201 20,515,192 7,733,397 — 42,705,491 Global Eagle Entertainment, Inc. Warrants† 4,038,179 — — — 2,534,602 HC2 Holdings, Inc.† — 15,235,864 — — 8,401,491 Jazz Pharmaceuticals PLC 813,031,211 233,262,392 — — 930,570,089 Ocwen Financial Corp.† — 22,195,351 — — 22,301,228 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. # In connection with the purchase of shares of this issuer by another fund managed by Putnam Management on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the “Other Putnam Investors”), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer’s outstanding voting securities. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. 44 Capital Spectrum Fund Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 400 Forward currency contracts (contract amount) $369,800,000 Warrants (number of warrants) 859,187 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Equity contracts Investments $2,534,602 Payables $— Receivables, Net assets — Unrealized Interest rate contracts appreciation 36,675* Payables — Total $— * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Futures contracts Total Foreign exchange contracts $— $4,865,761 $4,865,761 Equity contracts (15,157,511) — $(15,157,511) Interest rate contracts (186,954) — $(186,954) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Warrants Futures contracts Total Foreign exchange contracts $— $— $989,913 $989,913 Equity contracts (1,503,577) — — $(1,503,577) Interest rate contracts — 77,281 — $77,281 Total Capital Spectrum Fund 45 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of Nova Scotia Barclays Capital, Inc. BNP Paribas Merrill Lynch, Pierce, Fenner & Smith, Inc. RBC Capital Markets, LLC Total Assets: Futures contracts § $— $— $— $— $— $— Repurchase agreements** 50,000,000 100,000,000 83,000,000 — 122,858,000 355,858,000 Total Assets $— Liabilities: Futures contracts § $— $— $— $2,802 $— $2,802 Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets $(2,802) Total collateral received (pledged)† ## $50,000,000 $100,000,000 $83,000,000 $— $122,858,000 Net amount $— $— $— $(2,802) $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 46 Capital Spectrum Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $281,665,145 as a capital gain dividend with respect to the taxable year ended April 30, 2016, or, if subsequently determined to be different, the net capital gain of such year. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $4,088,655 of distributions paid as qualifying to be taxed as interest-related dividends, and $83,564,379 to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Capital Spectrum Fund 47 About the Trustees 48Capital Spectrum Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Capital Spectrum Fund49 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 50 Capital Spectrum Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Multi-Cap Core Fund 51 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 52 Multi-Cap Core Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Chief Compliance Officer Management, LLC Liaquat Ahamed One Post Office Square Ravi Akhoury Michael J. Higgins Boston, MA 02109 Barbara M. Baumann Vice President, Treasurer, Robert J. Darretta and Clerk Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Janet C. Smith 57–59 St James’s Street Paul L. Joskow Vice President, London, England SW1A 1LD Kenneth R. Leibler Principal Accounting Officer, Robert E. Patterson and Assistant Treasurer Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds Susan G. Malloy Company, LLC W. Thomas Stephens Vice President and One Post Office Square Assistant Treasurer Boston, MA 02109 Officers Robert L. Reynolds James P. Pappas Marketing Services President Vice President Putnam Retail Management One Post Office Square Jonathan S. Horwitz Mark C. Trenchard Boston, MA 02109 Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Custodian Compliance Liaison State Street Bank Nancy E. Florek and Trust Company Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Legal Counsel Principal Financial Officer Governance, Assistant Clerk, Ropes & Gray LLP and Associate Treasurer Robert T. Burns Independent Registered Vice President and Public Accounting Firm Chief Legal Officer PricewaterhouseCoopers LLP This report is for the information of shareholders of Putnam Capital Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2016	$142,034	$ —	$9,815	$ — April 30, 2015	$192,660	$ —	$10,353	$ — For the fiscal years ended April 30, 2016 and April 30, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $640,251 and $798,563 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
